Title: To James Madison from George W. Erving, 7 March 1804
From: Erving, George W.
To: Madison, James



Private No 19
Dear Sir
London March 7t 1804
In my public letter (No 28) I took the liberty of observing that tho’ a great deal has been done by the late laws & regulations to purify the ownership of Vessels, yet something further might be done to advantage: The comptrollers remark of Sep. 10 forwarded with your circular of Oct. 1. does away all doubts as to the description of persons who are Entitled to receive by purchase abroad “Vessels of the United States,” which have been registered; this Explanation will be of vast service to our fair trade; but the temptations to do wrong are so strong, that no sooner is one course of fraud stopped up, than a new channel is discovered & made navigable; thus our itinerant citizens finding that they are not entitled to purchase “Vessels of the United States” will purchase foreign vessels & send them to the United States, where they will procure a certificate, a Sea letter, or some document which will Enable them to carry the flag: I have been therefore disposed considering the spirit of the Laws taken in Mass, to refuse in this place my sanction to purchases of any sort; however on more mature consideration, I have concluded that I shoud not be justified in going so much beyond the letter. I have just had occasion to give this subject particular attention in the case of the “Catherine” a British ship now purchased by Mr Waterman of Boston, & which will soon proceed to New York; the Seller (the Same Merchant referred to in my letter No 28,) is also at the same time agent for the buyer; Mr Waterman having quitted London for some other part of England immediately after I had consented to give the certificate, leaving the whole business of the ship to be done by the seller; from this & a variety of small circumstances connected, & my having also been informed that the Merchant in question (Mr Thomas Wilson) has carried on an Extensive & profitable commerce under American Names at different periods, particularly during the last War; as well as from the transaction referred to in my letter before mentioned, I am well persuaded that he is yet the Owner or part Owner of this Ship “Catherine”; or “Rufus” as Mr Waterman now chuses to have her called. Perhaps she gets freight to the United States, for the Law does not say that she shall go in ballast (which woud be some check) & from thence it is likely she will go to S. America the destination of Mr Wilsons last Cargo; thus the Object of our Laws is completely defeated to the great injury of our own commerce; & it may possibly happen that Mr Thomas Wilson Engaged in a contraband or smuggling trade under our flag may disgrace it, or may Even bring into danger the National peace.
Aware of my weakness upon subjects of Commerce, which is not my metier, I fear to Suggest these things in public communications; but yet it is a duty to state them to you, & you will give them just as much consideration as they deserve. Allow me to suggest two smaller circumstances which if any additional regulations shoud be Established may be thought worthy of attention. I have known a very hard case of a Captain’s (of a ship) being discharged here in Consequence of a private Order sent from the apparent owner to the consignee the circumstances attending which (I will not trouble with more details) convinced me that the Ship was owned by the Scotch Consignee, the Law does not give the Captain two months advance in this Case, & he may be left in a very destitute situation, & become as much an object of legislative care as a common Seaman; tho it is true that the Captain has very much the means, & in almost all cases entirely the means of securing himself.
To prevent disputes between Master & Men as to the terms of the Articles, it woud be useful that the Articles shoud be filled up as to the destination of the Vessel, by the Collector; & that he shoud cause them to be fairly read & Explained to the Crew; for sometimes Erasures appear which Excite suspicions, & frequently the men complain that the Articles have not been read, or have been misread to them.
As a matter of mere curiosity & amusement I take this opportunity of inclosing Cobbetts observations on the late Etiquette difficulty at Washington. I am Dear Sir Always Very faithy & respectfully your obt st
George W Erving
 

   
   RC (DNA: RG 59, CD, London, vol. 9).



   
   Erving to JM, 27 Jan. 1804.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:479.



   
   Erving probably enclosed a copy of the 18 Feb. 1804 issue of Cobbett’s Political Register. For a description of Cobbett’s comments, see Monroe to JM, 3 Mar. 1804, n. 5.


